Citation Nr: 1729836	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  12-17 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for sleep disturbances, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for a disability manifesting as chronic fatigue,  to include as due to an undiagnosed illness.

3.  Entitlement to service connection for a disability manifesting as joint pain (claimed as pain in the hands, ankles, shoulders, knees, and cervical spine), to include as due to an undiagnosed illness.

4.  Entitlement to service connection for fibromyalgia as due to Gulf War service.


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1989 to April 1992.  He also had active duty for training from March to June 1986.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

The issues on appeal were previously remanded in April 2015.

However, after further review, the issues of (1) service connection for a disability manifesting as joint pain (claimed as pain in the hands, ankles, shoulders, knees, and cervical spine), to include as due to an undiagnosed illness; and (2) service connection for fibromyalgia as due to Gulf War service are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The medical evidence relates the Veteran's symptoms of sleep disturbance and general fatigue to his currently diagnosed obstructive sleep apnea; the evidence does not show that his sleep apnea was incurred in service or that it is otherwise related to service. 

2.  The record does not show that the Veteran has been diagnosed with chronic fatigue syndrome.





CONCLUSIONS OF LAW

1.  The criteria for service connection for sleep disturbances, to include as due to an undiagnosed illness and a medically unexplained chronic multi-system illness, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2016).

2.  The criteria for service connection for a disability manifesting as chronic fatigue,  to include as due to an undiagnosed illness or multisymptom illness, have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In this case, the Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

    Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303 (a). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  Only chronic diseases listed under 38 C.F.R. § 3.309 (a) (2016) are entitled to the presumptive service connection provisions of 38 C.F.R. § 3.303 (b).  Walker v. Shinseki, 708 F.3d 1331 Fed. Cir. 2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

The term "Persian Gulf Veteran" means a veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317 (e)(1).  The "Southwest Asia Theater of operations" refers to Iraq, Kuwait, Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317 (e)(2).  The Persian Gulf War means the period beginning on August 2, 1990, and ending on the date thereafter prescribed by Presidential proclamation or by law.  38 U.S.C.A. 
§ 101 (33); 38 C.F.R. § 3.3 (i).

As a threshold matter, the Board notes that military records reflect that the Veteran had active military service in the Southwest Asia Theater of Operations during the Persian Gulf War.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  The law and regulations pertaining to undiagnosed illness incurred due to Persian Gulf service, discussed below, thus are applicable in this case.

Under 38 C.F.R. § 3.317, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  For disability due to undiagnosed illness and medically unexplained chronic multi symptom illness, the disability must have been manifest either during active military service in the Southwest Asia Theater of operations or to a degree of 10 percent or more not later than December 31, 2021.  See 38 C.F.R. § 3.317 (a)(1) (extended from December 31, 2016 by 81 Fed. Reg. 71,382 (October 17, 2016)). 

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117 (d) warrants a presumption of service connection.

Section 3.317 explicitly acknowledges that a claimant's "signs or symptoms" need not be shown by medical evidence; however, the regulation does specifically require some "objective indications" of disability.  See 38 C.F.R. § 3.317 (a).  "'Objective indications of chronic disability' include both 'signs,' in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical, indicators that are capable of independent verification."  38 C.F.R. § 3.317 (a)(2); see Nuemann v. West, 14 Vet. App. 12, 22 (2000), vacated on other grounds, 14 Vet. App. 304 (2001) (per curiam order).  Thus, although medical evidence of signs or symptoms is clearly not required to grant a claim, the regulation does require that there be some objective, independently verifiable evidence of the symptoms.  Id. 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57(1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382(1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.
    
    
    
    
Service Connection Analysis for Fatigue and Sleep Disturbance

In his August 2009 claim for VA compensation benefits, the Veteran indicated that his sleep disturbance and fatigue started after returning from the Gulf War in 1992.  

The evidence includes a "Gulf War Guidelines" VA examination dated in December 2009.  The examiner noted that he had been asked to examine the Veteran for headaches, joint pains, sleep disturbance, diarrhea, chronic fatigue and fibromyalgia due to Gulf War environmental hazards and to determine if these symptoms were due to a diagnosed condition or an undiagnosed illness.  However, the examiner indicated that this was not possible at the time given the lack of medical records.  Nonetheless, during the evaluation the Veteran reported that all of his symptoms began during or after his service, but he was unable to provide more specific dates.  Regarding his sleep disturbance, the Veteran stated that it was due to "overall fatigue and tiredness."  The Veteran denied trouble sleeping, but indicated that he felt tired in the morning.  Regarding chronic fatigue, the examiner noted that the Veteran had not been diagnosed with chronic fatigue syndrome.  The Veteran also denied acute onset of the condition or low grade fever.  There was no nonexudative pharyngitis or palpable or tender cervical nodes.  He did have generalized muscle aches and weakness, but denied fatigue following 24 hours after exercise.  The examiner diagnosed the Veteran with mild obstructive sleep apnea pursuant to a January 2010 sleep study.  It was also noted that the Veteran did not meet the diagnostic criteria for chronic fatigue syndrome.  The Veteran's fatigue was opined to be "most likely" due to his sleep apnea.  The examiner then stated that "It is impossible to state if Veteran has any conditions due to undiagnosed illness without having his medical records to review."

In April 2010, the December 2009 VA examiner was able to review the claims file-another physical examination was not conducted.  The diagnoses remained the same as listed in the December 2009 VA examination.  

The Veteran was afforded another VA Gulf War examination in September 2014.  After performing several examinations, the examiner indicated that the Veteran did not have a currently diagnosed sleep disorder or chronic fatigue syndrome.

Pursuant to the Board's April 2015 remand, the Veteran was afforded another VA Gulf War examination.  In the November 2015 VA sleep apnea examination report, the examiner diagnosed the Veteran with obstructive sleep apnea, first diagnosed in 2010.  Although the Veteran denied having sleep apnea, medical records in 2010 showed that the Veteran underwent a sleep study that revealed mild obstructive sleep apnea with periodic limb movement disorder and a CPAP trial was recommended.  

In the November 2015 VA chronic fatigue syndrome (CFS) examination report, the examiner indicated that the Veteran had never been diagnosed with CFS and he did not meet the criteria for CFS at the time of examination.  During the evaluation, Veteran denied having had any unexplained fevers or chronic sore throats or lymphadenopathy.

The November 2015 VA examiner also provided several medical opinions.  Regarding the Veteran's sleep disturbance with associated daytime fatigue, the VA examiner indicated that the Veteran underwent a sleep study in 2010 where he was diagnosed with mild obstructive sleep apnea.  According to the examiner, his sleep apnea was responsible for his sleep disturbance and fatigue symptoms.

Further, the November 2015 VA examiner opined that the Veteran did not meet the criteria for chronic fatigue syndrome.  According to the November 2015 VA examiner, the Veteran's sleep apnea was the "most likely" cause of his fatigue.  A review of the Veteran's service treatment records also did not show any indication of any evaluation, treatment, or condition related to fatigue or sleep disturbances.  Therefore, the examiner opined that the Veteran's sleep disturbance, diagnosed as sleep apnea with associated fatigue, were less likely as not incurred in or caused by service.  

The November 2015 VA examiner also opined that the Veteran did not have any conditions that were undiagnosable.  The Veteran had clearly diagnosable conditions with clear and specific etiologies or had not had any evaluation to determine a diagnosis.  There was no undiagnosed condition or multi-symptom illness undiagnosed or diagnosed that would be at least as likely as not secondary to specific exposure experienced by the Veteran during service in Southwest Asia.

The Board reviewed service treatment records, but was unable to find reference to a diagnosis of or treatment for chronic fatigue syndrome or a sleep disorder.  Moreover, the post-service treatment records show that the Veteran complained of loud snoring and daytime fatigue in 2009, more than 15 years following service separation.  See March 2009 private treatment record from Medpointe; see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).

In cases where a veteran applies for service connection under 38 C.F.R. § 3.317 but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. §§ 1110 and 1131 are warranted.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  However, where the issue involves a question of medical diagnosis or causation, as presented here, a claimant must establish the existence of a disability and a connection between the Veteran's service and the disability.  As there is no evidence of a current diagnosis of chronic fatigue syndrome, the first element of service connection is not satisfied.  As such, service connection for chronic fatigue syndrome is denied.  

As for the Veteran's sleep disturbances and related symptoms of fatigue, the Board finds that the Veteran has a diagnosis of obstructive sleep apnea; as such, the Board concludes that the Veteran does not have an "undiagnosed illness" and his symptomatology is fully accounted for by a clinical diagnosis other than medically unexplained chronic multi-system illness.  The November 2015 VA examiner clearly explained that the symptoms of the Veteran's sleep disorder, to include daytime fatigue, were caused by his obstructive sleep apnea, a disease with a clear and specific etiology.  Accordingly, service connection for a sleep disorder with daytime fatigue symptoms under 38 C.F.R. § 3.317 is not warranted. 

Although the Veteran is ineligible for service connection under 38 C.F.R. § 3.317, the Veteran may still establish service connection for her sleep apnea on a direct basis.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  However, there is no basis to grant service connection on a direct basis.  A review of the Veteran's service treatment records show no indication of any evaluation, treatment, or condition related to fatigue or sleep disturbances.  Further, March 1997 VA treatment records contain complaints of joint pain and muscle pain, but the Veteran did not report any sleep apnea symptoms of fatigue or sleep disturbance.  Additionally, there is no evidence of a nexus linking the sleep apnea to service.  Moreover, the November 2015 VA examiner specifically opined that the Veteran's fatigue and sleep disturbance were less likely as not incurred in or caused by service.  

To the extent the Veteran himself attempts to provide the nexus, he is not competent to provide a relationship between his sleep and service.  The Veteran is a layperson, and has not shown that he has the knowledge or medical expertise or experience to provide such opinion as to the diagnosis or etiology of a sleep disorder, as it would require knowledge of various diseases and interpretation of testing.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  

Given the above, the Board finds that service connection for chronic fatigue syndrome and service connection for a sleep disorder with symptoms of daytime fatigue must be denied and the benefit of the doubt rule is not applicable. 
38 U.S.C.A. § 5107; 38 C.F.R.  3.102.

ORDER

Service connection for sleep disturbances, to include as due to an undiagnosed illness and a medically unexplained chronic multi-system illness, is denied. 

Service connection for a disability manifesting as chronic fatigue, to include as due to an undiagnosed illness and a medically unexplained chronic multi-system illness, is denied. 

REMAND

The Veteran states that he has joint pains, generally, throughout his body at all times, and that these pains are related to his service.  In response to the RO's inquiry as to the specific painful joints, he listed his fingers, hands, elbows, shoulders, hips, and knees.  In his 2009 claim for VA compensation benefits, the Veteran also reported that he believed his fibromyalgia started in 1992, but was not properly diagnosed at that time.

Pursuant to the Board's most recent remand in April 2015, the Veteran was afforded a VA Gulf War examination and various other orthopedic examinations in November 2015.  Pursuant to x-rays conducted at the November 2015 VA examinations, the Veteran was diagnosed with degenerative arthritis of the elbows, hands, knees, hips, shoulders, and cervical spine.  The examiner also noted that in 2009, the Veteran was diagnosed with bilateral metacarpalgia of the hands, patellofemoral syndrome of the knees, epicondylitis of bilateral elbows, and tendinopathy of bilateral shoulders; however, the examiner opined that these were "provisional diagnosis that has resolved."

In the November 2015 VA fibromyalgia examination, the examiner indicated that the Veteran had never been diagnosed with fibromyalgia and he did not meet the criteria for fibromyalgia at the time of examination.  During the evaluation, the Veteran also denied ever having been given a diagnosis of fibromyalgia.  He also did not have multiple areas of trigger point tenderness.

The November 2015 VA examiner provided several medical opinions.  Regarding the Veteran's joint disorders, the VA examiner indicated that service treatment records were silent for any condition related to the hands, elbows, knees, hips, and shoulders.  The November 2015 VA examiner also noted that, the clinical examinations in November 2015 showed early degenerative changes of the joints.  These early degenerative changes were most likely related to the normal aging process and the Veteran's physically demanding job rather than directly, proximately or aggravated by his time on active duty.

Regarding the Veteran's cervical spine, the examiner opined that the Veteran had a diagnosis of degenerative disc disease of the cervical spine noted in 2009.  The examiner opined that the etiology of this disorder was a post-service motor vehicle accident in 2000 after the Veteran was rear-ended.

As to fibromyalgia, the November 2015 VA examiner opined that the Veteran did not meet the criteria for such a diagnosis. The examiner noted that his symptoms described were purely subjective and he had no history suggestive of a joint disorder or clinical findings of any joint disorders not already diagnosed.  Further, the examiner noted that, a review of his private medical records from 2007 to 2009 revealed no documentation in the history of chronic medical problems related to multiple joints pain and disability.  The findings diagnosed on x-rays in 2015, which revealed minimal degenerative changes with normal clinical exams, were also noted to be consistent with the normal aging process.

The November 2015 VA examiner also opined that the Veteran did not have any conditions that were undiagnosable.  The Veteran had clearly diagnosable conditions with clear and specific etiologies or had not had any evaluation to determine a diagnosis.  There was no undiagnosed condition or multi-symptom illness undiagnosed or diagnosed that would be at least as likely as not secondary to specific exposure experienced by the Veteran during service in Southwest Asia.

The Board finds the November 2015 VA medical opinions to be inadequate for several reasons.  First, regarding the Veteran's joint and muscle pain, the Board finds that the lay and medical evidence shows that the Veteran complained of unspecified joint and muscle pain prior to his current diagnosis of degenerative arthritis.  The November 2015 VA examiner opined that the Veteran's symptoms were purely subjective and that he had no history suggestive of a joint disorder or clinical findings of any joint disorders not already diagnosed.  The Board finds the examiner's opinion to be based on an inaccurate factual premise.  Specifically, in a March 1997 VA treatment record, dated less than five years following service separation, the Veteran complained of "vague muskulojoint pains" [sic] for "several years."  A physical examination was within normal limits and x-rays of the Veteran's hands, ankles, shoulders, knees, and spine did not reveal arthritis.  Further, in his August 2009 claim for VA compensation benefits, the Veteran stated that all of his conditions started after he returned from the Gulf War in 1992.

As such, the evidence demonstrates that, although the Veteran was diagnosed with degenerative arthritis of the bilateral elbow, hand, knee, hip, shoulder, and cervical spine in 2015, he complained of muscle and joint pain years prior to his diagnosis of arthritis and his provisional diagnoses in 2009.  Notably, despite muscular and joint pain complaints in March 1997, x-rays at that time and in a September 2014 VA Gulf War examination, did not reveal diagnoses of arthritis.  

As such, the Board finds that an addendum medical opinion is warranted to assist in determining whether the Veteran had joint pain resulting in a diagnosis of fibromyalgia or an undiagnosed illness manifested by joint and muscle pain during the years prior to his recent diagnoses of arthritis of the various joints in 2015.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain an addendum VA medical opinion for additional comment on the etiology of the current disabilities productive of joint pain and claimed fibromyalgia.  The claims file must be made available to and reviewed by the examiner, including the reports of the VA examinations conducted in November 2015.  An examination need only be performed if deemed necessary by the examiner.  

Based on a complete review of the claims file, the examiner is asked to respond to the following questions:

(a)  Review the March 1997 VA treatment record and associated x-ray reports, and comment on whether it is at least as likely as not (50 percent or greater probability) that the Veteran had an undiagnosed illness manifested by joint and muscle pain during the years prior to his recent diagnoses of arthritis of the various joints in 2015.

(b)  Opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran had a medically unexplained chronic multisymptom illness, such as fibromyalgia, prior to his recent diagnoses of arthritis of the various joints in 2015.

(c)  The examiner should provide rationales for these opinions.

2.  Upon completion of the requested development and any additional development deemed appropriate, the AOJ should readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


